Citation Nr: 1705008	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran had active duty service, from August 1983 through December 1985, with the United States Army. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 1986 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal has previously been before the Board.  In May 2013, the Board denied the Veteran's claim for service connection of a migraine disorder.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims ("Court").  In a February 2015 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial and remanded the issue to the Board for further appellate review.  

In an October 2015 Board remand, the appeal was returned to the RO to afford the Veteran a videoconference hearing.  The Veteran testified at a February 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

Thereafter, in a March 2016 Board remand, the appeal was returned to the RO once again for further development.  Specifically, the March 2016 remand directed the RO to schedule the Veteran for a new VA examination to assess the etiology of his current headache disability.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after the file was transferred to the Board.  However, the file includes a September 2016 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDING OF FACT

The Veteran's current headache disability, began during, or was otherwise caused by, his active duty service.  


CONCLUSION OF LAW

After resolving all doubt in the Veteran's favor, the criteria for service connection for a headache disability are met.  38 U.S.C.A. §§ 1103(b), 1110, 5103, 5103(a) 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Entitlement to Service Connection for a Headache Disability:

The Veteran is seeking service connection for a headache disability, which he reports began following an in-service injury.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted, on a secondary basis, for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  That is, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b).  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the instant appeal, the Veteran reports he experiences chronic headaches, which occur on an almost daily basis.  The Veteran further contends he has suffered these headaches since a September 1983 injury, where he was hit on the head with a rucksack during his basic training.  As a result of this in-service injury, the Veteran has experienced "severe" headaches and neck pain, which continues from the back of his head, down through his neck, and into his shoulders.  See October 1993 Statement in Support of Claim.  The Board observes that service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, rated as 10 percent disabling, has been awarded for injuries sustained as a result of this in-service injury.  

A review of the Veteran's service treatment records, ("STRs"), shows he received treatment for complaints of back pain and headaches following his in-service injury.  For example, STRs dated in February 1984 and March 1984 show the Veteran complained of constant headaches after falling down a flight of stairs, and in June 1984, the Veteran reported a medical history of frequent headaches.  Furthermore, during an October 1984 medical board hearing, the Veteran reported he began experiencing headaches following his September 1983 injury.  The Veteran described getting headaches several times a week.  He stated that at first the headaches were a dull ache but a few months later he began to feel like he was being hit in the head with a spike.  The Veteran reported that currently it felt as though his head was being split open with a spike and that the headaches lasted several minutes.  He stated that he took several aspirin and Motrin for the headaches.

A July 1985 service treatment record demonstrates the Veteran reported chronic headaches.  In a September 1985 letter, the Veteran reported that his head began aching immediately after the in-service incident and that he was given aspirin for headaches.  The Veteran stated that his chief complaint involved constant pain from his neck to his lower back and headaches.  The Veteran reported that he was found physically unfit for further military service and discharged.  The Veteran's DD-214 reflects that the reason for his separation from service was a physical disability.

Subsequent to his separation from military service, the Veteran continued to report symptoms of chronic headaches and neck pain.  For example, during a February 1986 VA examination, the Veteran stated he had experienced frequent, daily headaches since the time of his in-service injury.  A September 1987 VA examination report shows the Veteran reported constant headaches after falling down the stairs and being hit in the head with a rucksack during active duty.  A March 1990 VA examination record demonstrates the Veteran complained of having headaches.  During a VA examination in May 1991, the Veteran described back pain that radiated up into his head.  In February and May of 1993, the Veteran reported having had headaches for years.  

The Board notes that the Veteran's medical records reflect varying diagnoses for his complaints of headaches.  For example, in October 2001, the Veteran was diagnosed with "tension headaches" after describing symptoms of pressure over his forehead.  Later records reflect diagnoses for chronic migraines, cervical myofascial syndrome, cluster headaches, and post-traumatic headaches.  The Board has considered the Court's holding that that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board finds that these varying diagnoses do not represent individual disabilities, but are rather reflective of the Veteran's overall symptoms of a chronic headache disability. 

At this juncture, the Board finds the Veteran has satisfied the first two prongs of service connection: that he has a current diagnosis for a headache disability and as there was a documented in-service injury after which the Veteran received repeated treatment for complaints of headaches.  Therefore, the primary question before the Board is whether a nexus exists between the Veteran's in-service injury and his subsequent treatment for complaints of headaches. 

The Board finds the objective medical evidence, including regular private and VA physical examinations, show the Veteran has continuously sought treatment for complaints of headaches.  As discussed above, following his September 1983 in-service injury, the Veteran reported chronic and continuing symptoms of back pain and headaches.  His STRs reflect treatment for headaches following his in-service injury.  Similarly, his post-service medical records document continuing symptoms of headaches.  Therefore, the Veteran's post-service treatment records document a continuity of symptomatology since his in-service injury.  Based upon the foregoing, the Board finds there is sufficient circumstantial evidence to establish a nexus between the Veteran's in-service injury, and complaints of headaches, and his post-service treatment for symptoms of headaches.  
 
In reaching this conclusion, the Board is aware the evidentiary record contains unfavorable nexus opinions from VA examiners.  For example, in the most recent July 2016 VA examination, the examiner concluded the Veteran's current headache disorder was not casually related to his in-service injury because symptoms of a post-traumatic headache should dissipate overtime.  However, this rationale does not take into consideration the Veteran's continuous complaints of and treatment for headaches.  Furthermore, the July 2016 VA examiner dismissed the Veteran's continuous symptoms as a part of his over-use of pain medications.  The VA examiner does not cite to any evidence or medical literature in support of this conclusion.  Lastly, the VA examiner concludes the Veteran's headache disorder is not causally related to his neck pain because the Veteran has reported relief of neck pain with medications.  However, this conclusion overlooks that fact that one symptom may respond to a medication while another may persist.  As such, the Board finds this opinion is entitled to less probative weight.

Similarly, the Board gives less weight to the opinions of the November 2011 and April 2012 VA examiners.  After a review of the Veteran's claims file, the VA examiners opined that the Veteran's reported condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiners noted the Veteran's complaints of headaches during active duty and that he had injured his lower back and neck in 1983.  Both VA examiners stated it appeared that when the Veteran used the term headaches during active duty, he was referring to the muscles at the back of his neck.  However, as noted above, a review of the Veteran's post-service medical records shows the Veteran continued to complain of occipital headaches, in addition to temporal headaches.  Therefore, the Board finds the opinions of these VA examiners failed to consider the totality of the Veteran's reported symptomatology.  

Furthermore, the Board notes the evidentiary record contains multiple favorable opinions from the Veteran's treating physicians. Most recently, the Veteran's a medical opinion from R.F., M.D., a specialist in neurology and pain management.  Following a review of the Veteran's entire medical record, and with citations to his medical history and treatment, Dr. R.F. concluded the veteran's current headache disorder was causally related to his in-service injury.  In support of this conclusion, Dr. R.F. cited to the chronic and continuous nature of the Veteran's headache disability, and the inciting factor of his in-service head injury.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Therefore, in conclusion, after resolving all doubt in the Veteran's favor, the Board finds the Veteran has experienced and continuously sought treatment for a headache disability since his September 1983 in-service accident.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for a chronic headache disorder.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disability is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


